Exhibit (10)(br) TO: Chief Executive Officer and Chief Financial Officer FROM: Raymond J. De Hont SUBJECT: FYE 2011 Incentive Plan Incentive Level: Participants will be eligible for competitive target bonuses as a percentage of salary as shown below: Chief Executive Officer 50% Chief Financial Officer 40% Bonuses will be considered and calculated based upon the attainment of (1) a financial factor and (2) certain personal objectives. 1) Financial Factor: Under the FYE 2011 Incentive Plan, the participant becomes eligible for 60% of the potential bonus amount (at 100% performance) upon the attainment of the “financial factor”, defined as Earnings Before Interest and Taxes (EBIT), which equals $ . The financial factor multiplier earned based upon EBIT is listed below: EBIT Financial Factor Multiplier less than 80% 0.00% 80% 30.00% 85% 37.50% 90% 45.00% 95% 52.50% 100% 60.00% 105% 66.00% 110% 72.00% 115% 78.00% 120% 84.00% 125% or greater 90.00% FYE 2011 Incentive Plan When determining EBIT the following items must be considered: 1)
